      Case 2:18-cv-13777-GGG-KWR Document 48 Filed 01/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


BROADCAST MUSIC, INC.;
MJ PUBLISHING TRUST d/b/a MIJAC
MUSIC; EMI CONSORTIUM SONGS INC.
d/b/a EMI LONGITUDE MUSIC; RONDOR                 CIVIL ACTION NO.: 2:18-cv-13777-GGG-KWR
MUSIC INTERNATIONAL, INC. d/b/a
IRVING MUSIC; ZOMBIES ATE MY
PUBLISHING; FORTHEFALLEN                          SECTION: “T” (4)
PUBLISHING; RESERVOIR MEDIA
MANGEMENT INC. d/b/a RESERVOIR 416
a/k/a RESORVOIR ONE AMERICA,

                       Plaintiffs,

       v.

REVERB LLC d/b/a SHAMROCK; and
BRIAN MURPHY COLVAY, individually,

                       Defendants.



 MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF MOTION FOR SUMMARY
                            JUDGMENT

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, and pursuant to Local

Rule 7.4 move this Honorable Court for leave to filed the attached Reply in Support of Motion for

Summary Judgment. In support of its motion Plaintiffs state:

       1.      Plaintiffs’ Motion for Summary Judgment and supporting filings set forth numerous

               facts and made numerous arguments as to why summary judgment is appropriate in

               this case.

       2.      Defendants’ Opposition Memorandum only addressed some of those facts and

               arguments, but nevertheless asserted that summary judgment is not appropriate.
       Case 2:18-cv-13777-GGG-KWR Document 48 Filed 01/08/20 Page 2 of 2



         3.       Plaintiffs wish to point out how Defendants’ Opposition presents neither a factual

                  nor legal basis to avoid summary judgment.


         4.       Undersigned counsel has spoken with Gary Giepert, counsel for Defendants, and he

                  expressed no objection to leave being granted.



         WHEREFORE, Plaintiffs pray this Honorable Court grant them leave to file the

accompanying Reply in Support of Motion for Summary Judgment.



Date: January 8, 2020

                                         Respectfully submitted:


                                         By:    /s/Mark A. Balkin
                                                Mark A. Balkin (LA Bar # 24952)
                                                Joseph C. Chautin, III (LA Bar # 24995)
                                                HARDY, CAREY, CHAUTIN & BALKIN, LLP
                                                1080 West Causeway Approach
                                                Mandeville, Louisiana 70471
                                                (985) 629-0777
                                                mbalkin@hardycarey.com

                                                Attorneys for Plaintiffs



4850-5663-4288, v. 1




                                                   2
